             Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                         :
STEPHEN BUSHANSKY, Individually and on :
Behalf of All Others Similarly Situated, :           Case No. ______________
                                         :
                      Plaintiff,         :
                                         :           CLASS ACTION COMPLAINT FOR
        v.                               :           VIOLATIONS OF THE FEDERAL
                                         :           SECURITIES LAWS
CONTROL4 CORPORATION, MARTIN             :
PLAEHN, MARIA THOMAS, ROB BORN,          :
JAMES CAUDILL, DAVID C. HABIGER,         :           JURY TRIAL DEMANDED
JEREMY JAECH, MARK JENSEN, and PHIL :
MOLYNEUX,                                :
                                         :
                      Defendants.        :
                                         :



       Plaintiff Stephen Bushansky (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and

upon information and belief based upon, inter alia, the investigation of counsel as to all other

allegations herein, as follows:

                        NATURE AND SUMMARY OF THE ACTION

       1.      This is a stockholder class action brought by Plaintiff on behalf of himself and all

other public stockholders of Control4 Corporation (“Control4” or the “Company”) against

Control4 and the members of Control4’s Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange

Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed

transaction, pursuant to which Control4 will be acquired by Wirepath Home Systems, LLC
            Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 2 of 25



(“Parent” or “SnapAV”) through its wholly owned subsidiary Copper Merger Sub Inc. (“Merger

Sub”) (the “Proposed Transaction”).

       2.     On May 9, 2019, Control4 and SnapAV issued a joint press release announcing

they had entered into an Agreement and Plan of Merger dated May 8, 2019 (the “Merger

Agreement”) to sell Control4 to SnapAV. Under the terms of the Merger Agreement, each

Control4 stockholder will receive $23.91 in cash for each share of Control4 common stock they

own (the “Merger Consideration”). The Proposed Transaction is valued at approximately $680

million.

       3.     On June 21, 2019, Control4 filed a Definitive Proxy Statement on Schedule 14A

(the “Proxy Statement”) with the SEC. The Proxy Statement, which recommends that Control4

stockholders vote in favor of the Proposed Transaction, omits or misrepresents material

information concerning, among other things: (i) the Company’s financial projections; (ii) the

data and inputs underlying the financial valuation analyses that support the fairness opinion

provided by the Company’s financial advisor, Raymond James & Associates, Inc. (“Raymond

James”); and (iii) the background of the Proposed Transaction. The failure to adequately

disclose such material information constitutes a violation of Sections 14(a) and 20(a) of the

Exchange Act as Control4 stockholders need such information in order to make a fully informed

decision whether to vote in favor of the Proposed Transaction or seek appraisal.

       4.     In short, unless remedied, Control4’s public stockholders will be forced to make a

voting or appraisal decision on the Proposed Transaction without full disclosure of all material

information concerning the Proposed Transaction being provided to them. Plaintiff seeks to

enjoin the stockholder vote on the Proposed Transaction unless and until such Exchange Act

violations are cured.


                                              -2-
             Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 3 of 25



                                JURISDICTION AND VENUE

       5.     This Court has jurisdiction over the claims asserted herein for violations of

Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder

pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal

question jurisdiction).

       6.     This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial

justice.

       7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants

are found or are inhabitants or transact business in this District. Control4’s common stock

trades on the NASDAQ Global Select Market, which is headquartered in this District, rendering

venue in this District appropriate.

                                       THE PARTIES

       8.     Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Control4.

       9.     Defendant Control4 is a Delaware corporation, with its principal executive offices

located at 11734 S. Election Road, Salt Lake City, Utah 84020. The Company is a leading

provider of personalized automation and control solutions, enabling consumers to control

virtually any device in a home or business automatically. Control4’s common stock trades on

the NASDAQ Global Select Market under the ticker symbol “CTRL.”

       10.    Defendant Martin Plaehn (“Plaehn”) has served as President, Chief Executive


                                              -3-
              Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 4 of 25



Officer (“CEO”) and a director of the Company since September 2011, and as Chairman of the

Board since January 2014.

        11.     Defendant Maria Thomas (“Thomas”) has been a director of the Company since

February 2018.

        12.     Defendant Rob Born (“Born”) has been a director of the Company since June

2011.

        13.     Defendant James Caudill (“Caudill”) has been a director of the Company since

October 2014.

        14.     Defendant David C. Habiger (“Habiger”) has been a director of the Company

since September 2012 and its Lead Independent Director since July 2015.

        15.     Defendant Jeremy Jaech (“Jaech”) has been a director of the Company since May

2014.

        16.     Defendant Mark Jensen (“Jensen”) has been a director of the Company since

April 2015.

        17.     Defendant Phil Molyneux (“Molyneux”) has been a director of the Company

since April 2015.

        18.     Defendants identified in paragraphs 10-17 are referred to herein as the “Board” or

the “Individual Defendants.”

                               OTHER RELEVANT ENTITIES

        19.     SnapAV, established in 2005, is a manufacturer and primary source of more than

2,700 installation-friendly audio, video, networking, power and surveillance products for

residential and commercial A/V integrators. SnapAV’s principal executive offices are located at

1800 Continental Boulevard, Suite 200, Charlotte, North Carolina 28273.


                                               -4-
              Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 5 of 25



        20.     Merger Sub is a Delaware corporation and wholly owned subsidiary of SnapAV.

        21.     Hellman & Friedman LLC (“H&F”), founded in 1984, is a leading private equity

investment firm with offices in San Francisco, New York, and London. H&F acquired Parent in

2017, becoming Parent’s majority shareholder. H&F’s headquarters are located at 415 Mission

Street, Suite 5700, San Francisco, California 94105.

                               CLASS ACTION ALLEGATIONS

        22.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of all persons and entities that own Control4 common stock

(the “Class”). Excluded from the Class are defendants and their affiliates, immediate families,

legal representatives, heirs, successors or assigns and any entity in which defendants have or had

a controlling interest.

        23.     Plaintiff’s claims are properly maintainable as a class action under Rule 23 of the

Federal Rules of Civil Procedure.

        24.     The Class is so numerous that joinder of all members is impracticable. While the

exact number of Class members is unknown to Plaintiff at this time and can only be ascertained

through discovery, Plaintiff believes that there are thousands of members in the Class. As of

June 12, 2019, there were 26,799,355 shares of Company common stock issued and outstanding.

All members of the Class may be identified from records maintained by Control4 or its transfer

agent and may be notified of the pendency of this action by mail, using forms of notice similar to

those customarily used in securities class actions.

        25.     Questions of law and fact are common to the Class and predominate over

questions affecting any individual Class member, including, inter alia:




                                                -5-
             Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 6 of 25



               a)     Whether defendants have violated Section 14(a) of the Exchange Act and

Rule 14a-9 promulgated thereunder;

               b)      Whether the Individual Defendants have violated Section 20(a) of the

Exchange Act; and

               c)      Whether Plaintiff and the other members of the Class would suffer

irreparable injury were the Proposed Transaction consummated.

       26.     Plaintiff will fairly and adequately protect the interests of the Class, and has no

interests contrary to or in conflict with those of the Class that Plaintiff seeks to represent.

Plaintiff has retained competent counsel experienced in litigation of this nature.

       27.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy. Plaintiff knows of no difficulty to be encountered in the

management of this action that would preclude its maintenance as a class action.

       28.     Defendants have acted on grounds generally applicable to the Class with respect

to the matters complained of herein, thereby making appropriate the relief sought herein with

respect to the Class as a whole.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company

       29.     Founded in 2003, Control4 is a leading provider of professionally installed smart

home and business solutions enabling consumers to integrate audio, video, lighting, temperature,

security, communications, network management and other functionalities into a unified

automation solution, customized to match their lifestyles and business needs. As of December

31, 2018, Control4 has automated more than 385,000 homes and businesses. Control4 sells and

delivers its solutions through a network of over 5,480 active direct dealers and 43 distributors


                                                -6-
             Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 7 of 25



and have solutions installed in 106 countries.

       30.     The Company’s Control4 product line includes the Control4 home operating

system and the associated application software, and software development kits (“SDK”). The

Company’s software components include Director for monitoring and receiving events; Home

Control Interface for operating system displays graphical user interfaces including on televisions,

in-wall and table-top touch panels, smartphones, and tablets; and Composer, a software

application that enables trained and certified independent Control4 dealers and installers to

design, configure, and personalize a Control4 home automation system for consumers. Its

software components also comprise Control4 Drivers, as well as DriverWorks SDK, a SDK to

develop and test custom two-way interface drivers to support the integration of a new device or

device model into system, or to customize and enhance an existing driver; I/O servers; and

4Sight, a subscription service that enables end customers to remotely access, monitor, and adjust

settings in their homes and receive event-based email alerts from their system. In addition, the

Company offers products and services with embedded software, such as Controllers, Interface

Devices, Networking Devices, Audio Solutions, Video Solutions, Lighting Products, Comfort

Products, Security Products and Communication Products lines.

       31.     Control4 has recently generated strong financial results, growing year over year.

For example, Control4 reported revenue of $272.5 million, $244.2 million and $208.1 million in

2018, 2017 and 2016, respectively, and net income of $43.8 million, $15.5 million and $12.3

million in 2018, 2017 and 2016, respectively.

       32.     On November 1, 2018, Control4 reported its financial results for the third quarter

of 2018. For the quarter, Control4 reported revenue of $71.6 million, compared to revenue of

$64.6 million for the third quarter of 2017, an increase of 11%. Net income was $5.7 million, or


                                                 -7-
             Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 8 of 25



$0.21 per diluted share, compared to net income of $5.0 million, or $0.19 per diluted share, in

the third quarter of 2017. Control4 also added 149 authorized Control4 automation dealers

worldwide, including 90 in North America, which was the Company’s strongest expansion in

North America since the first quarter of 2017.

       33.     On February 4, 2019, Contorl4 issued a press release announcing its financial

results for the fourth quarter and year ended 2018. For the quarter, Control4 reported revenue of

$72.5 million, compared to revenue of $68.1 million for the fourth quarter of 2017, an increase

of 6%. Net income for the quarter increased to $30.5 million, or $1.11 per diluted share,

compared to net income of $5.9 million, or $0.21 per diluted share, in the fourth quarter of 2017.

Mark Novakovich, Control4’s Chief Financial Officer, commented on the Company’s 2018 year

ended financial results saying that the “[Company] delivered record results for 2018, including

revenue and net income. . . delivering on our commitment to achieve sustainable, profitable

growth to enhance long-term shareholder value.”

       34.     On May 9, 2019, Control4 issued a press release reporting its financial results for

the first quarter of 2019. For the quarter, Control4 reported revenue of $60.4 million, compared

to revenue of $59.1 million for the first quarter of 2018.

The Sale Process

       35.     On January 8, 2019, defendant Plaehn met with John Heyman (“Heyman”), CEO

of Parent, and discussed, among other things, Parent’s and H&F’s interest in a potential strategic

transaction with Control4.

       36.     A few weeks later on February 6, 2019, the Company and Parent entered into a

mutual confidentiality agreement. Thereafter, Parent and H&F engaged in due diligence.

       37.     Also on February 6, 2019, a company in the residential and commercial


                                                 -8-
               Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 9 of 25



automation industry referred to in the Proxy Statement as “Party A,” met with defendant Plaehn

and discussed Party A’s interest in a strategic transaction with the Company. An existing mutual

confidentiality agreement was in effect between the Company and Party A due to previous

discussions in 2016. At the meeting, Party A indicated that it would not be able to make a

proposal for the Company before the third quarter of 2019.

       38.      On March 12, 2019, Parent delivered a written non-binding proposal to acquire

the Company within a range of $23.00 to $25.00 per share in cash (the “March 12 Proposal”).

The range was given based on the Company’s capitalization as reported in its Form 10-K for the

year ended December 31, 2018. The March 12 Proposal indicated that Parent believed the

parties would be in a position to sign a definitive merger agreement prior to the Company’s May

2, 2019 scheduled first quarter earnings call.

       39.      On March 14, 2019, the Board convened a meeting to discuss, among other

things, Parent’s March 12 Proposal. The Board discussed possible sale strategies, including

negotiating a definitive agreement with Parent subject to a “go-shop period.” The Board further

discussed the impact of Parent’s proposal to proceed expeditiously, and noted, among other

things, the difficulty of conducting a meaningful pre-singing market check under such time

constraints.    The Board also established a special transaction committee (the “Transaction

Committee”) comprised of defendants Habiger, Jensen and Caudill. Over the next few days, the

Company discussed potential terms of the agreement with Parent and H&F and affirmed to

Parent its interest in pursuing a potential combination.

       40.      On March 18, 2019, a financial sponsor referred to in the Proxy Statement as

“Party B,” on an unsolicited basis, expressed an interest in exploring a strategic transaction with

the Company. Party B and the Company entered into a confidentiality agreement on April 5,


                                                 -9-
              Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 10 of 25



2019.

        41.     On April 10, 2019, the Board met and discussed, among other things, the

Company’s financial projections for fiscal years ended December 31, 2019 through December

31, 2023 (the “April Control4 Projections”). The Board approved the April Control4 Projections

to be disclosed to prospective bidders and for Raymond James, the Company’s financial advisor,

to use in its financial analyses. Later that day, H&F contacted Raymond James and verbally

indicated a revised offer price of $21.50. H&F indicated that the price reduction was based on,

among other things, the Company’s reduced April Control4 Projections. On that same day,

Heyman conveyed Parent’s revised offer price of $21.50 to defendant Plaehn. Defendant Plaehn

indicated to Heyman that the Company would not consider such a transaction price.

        42.     On April 15, 2019, Party A reaffirmed its interest to pursue a strategic transaction

with the Company but indicated it was still unable to discuss a transaction until the third quarter

of 2019. Similarly, Party B reaffirmed its interest in pursuing a strategic transaction with the

Company and arranged a meeting for April 26, 2019, between itself and Raymond James to

discuss further information regarding the Company.

        43.     On April 18, 2019, Parent delivered a revised non-binding proposal to acquire the

Company for $23.50 per share. The proposal indicated H&F and Parent expected to create a new

equity compensation program for continuing employees, provide employees the opportunity to

invest in the combined company following closing and that compensation packages for Company

executives would be discussed upon approval of the Board. The Board met the next day and

determined to proceed to negotiate a potential transaction with Parent and, as part of such

agreement, pursue a go-shop process post-signing.

        44.     Later on April 19, 2019, Parent and H&F indicated that they were willing to


                                               - 10 -
             Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 11 of 25



improve their offer price to $24.00 per share in cash.       The Transaction Committee met to

discuss the improved proposal and directed Raymond James to inform H&F the Transaction

Committee was willing to move forward with negotiating and finalizing a definitive merger

agreement based on Parent and H&F’s $24.00 per share offer price.

       45.     On April 22, 2019, a financial sponsor referred to in the Proxy Statement as

“Party C,” expressed an interest in exploring a potential transaction involving the Company and

another company Party C was considering acquiring. Raymond James subsequently informed

Party C and Party B that the Company expected to reach an agreement for a strategic transaction

with a third party in the next couple of weeks. Party C and Party B each indicated that they were

not interested in exploring a potential transaction with the Company under that timetable.

       46.     On May 1, 2019, representatives of Parent held discussions with three of the

Company’s current executives (Jeff Dungan (“Dungan”), Senior Vice President, Supply Chain

Operations and Business Development, Bryce Judd (“Judd”), Senior Vice President, Global

Sales and Charles Kindel (“Kindel”), Senior Vice President, Products & Services (together, the

“Rollover Employees”)) regarding their willingness to enter into agreements concurrently with

the execution of the merger agreement under which they would agree to invest a portion of their

equity interests in the Company in exchange for equity interests of an indirect parent entity of

Parent in lieu of receiving merger consideration in respect thereof. The next day, on May 2,

2019, defendant Plaehn discussed with H&F the potential of defendant Plaehn joining the board

of directors of the combined companies.

       47.     Over May 7, 2019, H&F informed Raymond James that $24.00 per share price

was subject to a downward adjustment to account for a larger number of fully diluted

outstanding shares related to shares underlying restricted stock unit awards that were scheduled


                                              - 11 -
             Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 12 of 25



to be granted in June 2019. On May 8, 2019, H&F submitted a verbal revised proposal to

acquire the Company for $23.91 per share in cash. The proposal contemplated a 30-day go-shop.

       48.     On May 8, 2019, Raymond James rendered its fairness opinion. In connection

with its analyses, Raymond James used the Company’s April Control4 Projections as refined by

the Company’s management to incorporate, among other things, the Company's actual financial

results for the first quarter of 2019 (the “May Control4 Projections”). Thereafter, the Board

approved the Merger Agreement, which the parties executed later that day.

       49.     Raymond James commenced the go-shop period on May 9, 2019 and it expired on

June 7, 2019. During the go-shop period, four parties entered into confidentiality agreements

with Control4.    The Proxy Statement fails to disclose the terms of these confidentiality

agreements, including whether they contain standstill provisions that are still in effect and

operate to preclude any of these potential bidders from submitting a topping bid for the

Company.

The Proposed Transaction

       50.     On May 9, 2019, Control4 and SnapAV issued a joint press release announcing

the Proposed Transaction, which states, in relevant part:

       CHARLOTTE, N.C. & SALT LAKE CITY--(BUSINESS WIRE)--May 9, 2019--
       SnapAV, a leading manufacturer and primary source of A/V, surveillance,
       networking and remote management products for professional integrators, and
       Control4 Corporation (NASDAQ: CTRL) (“Control4”), a leading global provider
       of smart home solutions, today announced that they have entered into a definitive
       merger agreement (the “Agreement”) whereby SnapAV will acquire Control4 in
       an all-cash transaction for $23.91 per share in cash, representing an aggregate
       value of approximately $680 million.

       This highly complementary combination will leverage the increased resources of
       the two companies to provide integrators with a true one-stop shop, offering a
       complete product portfolio of custom smart-home, control and automation
       solutions. Together, SnapAV and Control4 will drive increased innovation,
       simplified integration and compelling solutions that meet the demands of today’s

                                              - 12 -
    Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 13 of 25



expanding smart home industry. With leading technology solutions, a broad
geographic footprint and exceptional service organizations, the combined
company is poised to provide integrators with better opportunities to serve
customers in the connected home and business markets.

Control4’s Board of Directors has unanimously approved and recommended that
stockholders vote in favor of the transaction. Under the terms of the Agreement,
SnapAV will acquire all the outstanding common stock of Control4 for $23.91
per share in cash. The purchase price represents a premium of approximately 40%
over Control4’s closing price on May 8, 2019, the last trading day prior to
execution of the Agreement, and a premium of approximately 38% over
Control4’s 30-trading day weighted average share price ended on May 8, 2019.
Private equity investment firm Hellman & Friedman—SnapAV’s majority
shareholder since 2017—will invest additional equity as part of the transaction
and be the majority shareholder of the combined company.

As award-winning industry leaders renowned for quality, service and continuous
innovation, SnapAV and Control4 share a deep understanding of and commitment
to the custom installation industry and are dedicated to making professional
integrators more successful. By merging, SnapAV and Control4 will combine the
talent of their collective 1,200+ employees, market-leading solutions, exceptional
interoperability and channel platform, dealer-first programs, global distribution
and financial resources to deliver value in ways no one else can—enabling
integrators to serve their customers better and grow their businesses.

“We have pursued the mission of making our integrators’ lives easier since
SnapAV was founded,” said John Heyman, chief executive officer of SnapAV.
“Dealers will be able to buy leading solutions, access the best service technicians
in the industry and experience simpler installation through purchasing, support
and seamless product integration.

“Over the past several years, we have accomplished a number of goals we felt
were critical to the success of integrators and the continued growth of SnapAV—
including offering local delivery and pick-up through the acquisition of
distribution sites around the country and expanding the suite of products available
to support integrators. Merging with Control4 and its outstanding team will help
us execute on our third critical goal: delivering the industry’s leading automation
platform that integrates with the numerous technologies and products required to
create customized smart home experiences homeowners desire. Control4 offers a
leading automation platform, along with key smart home solutions in the audio,
video, lighting, security and networking categories. We are especially excited by
the fact that both of our companies have similarly strong “customer first”
corporate cultures centered on quality, service and innovation, and we look
forward to creating new and exciting opportunities for the teams at both Control4
and SnapAV. In sum, the two companies will be better together, with better
service, better solutions and better opportunities for integrators and employees.”

                                      - 13 -
    Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 14 of 25




“We believe today’s announced transaction delivers compelling and immediate
value to Control4 shareholders in the form of a significant share price premium,
and we are excited to have the opportunity to join with the SnapAV team,” said
Martin Plaehn, chairman and chief executive officer of Control4. “Together with
SnapAV, we will be able to invest even more in innovation, bring together and
build upon the very best of our combined capabilities, and do so with improved
reliability, responsiveness, security, and privacy for consumers. Today’s
announcement will enable us to better serve the expanding smart home market,
making the lives of integrators easier and their businesses more effective and
efficient.”

Together the combined company will bring a deep understanding of the industry
and an unmatched passion for providing best-in-class solutions and service with
one objective: create better experiences for consumers and the integrators who
serve them. Product integration, remote management, expert service technicians,
product simplification, training and timely logistical capabilities will ensure every
install is easier, more reliable and delivers fantastic experiences to consumers
where they live and work.

“The combination of Control4 and SnapAV is transformative for the smart home
industry,” said Erik Ragatz, Partner at Hellman & Friedman and chairman of the
Board of Directors of SnapAV. “The increased resources of the combined
company will enable it to invest more to drive innovation and deliver best-in-class
features, functionality and products. This combination will also allow us to
support integrators more effectively than ever before in pursuit of our joint goal of
bringing the promise of the connected home to life.”

More than 1,200 employees of the combined company will be led by SnapAV
CEO John Heyman and an executive team made up of leaders from both SnapAV
and Control4. Control4 CEO Martin Plaehn will join the Board of Directors of the
combined company, helping to ensure a smooth integration of the businesses. The
merger reflects the value created by bringing together two industry-leading teams
of employees who, united, can better serve the needs of the growing smart home
segment. The company will share joint headquarters in Charlotte, North Carolina,
and Salt Lake City, Utah, with offices and local facilities around the globe.

Transaction Details

As part of the Agreement, Control4’s Board of Directors, with the assistance of its
advisors, will conduct a 30-day “go-shop” process following the date of the
execution of the definitive agreement, during which it will actively initiate, solicit,
encourage and evaluate alternative acquisition proposals, and potentially enter
into negotiations with any parties that offer an alternative acquisition proposal.
Control4 will have the right to terminate the merger agreement to accept a
superior proposal, subject to the terms and conditions of the merger agreement.

                                        - 14 -
             Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 15 of 25



       There can be no assurance that this “go-shop” will result in a superior proposal,
       and Control4 does not intend to disclose developments with respect to the
       solicitation process unless and until its Board of Directors makes a determination
       requiring further disclosure.

       Subject to the go-shop, a special meeting of Control4’s shareholders will be held
       as soon as practicable following the filing of the definitive proxy statement with
       the U.S. Securities and Exchange Commission (“SEC”) and subsequent mailing to
       shareholders.

       The transaction, which is expected to be completed in the second half of 2019, is
       subject to the satisfaction of customary closing conditions, including regulatory
       approvals and approval by Control4 shareholders.

Insiders’ Interests in the Proposed Transaction

       51.     Control4 insiders are the primary beneficiaries of the Proposed Transaction, not

the Company’s public stockholders.       The Board and the Company’s executive officers are

conflicted because they will have secured unique benefits for themselves from the Proposed

Transaction not available to Plaintiff and the public stockholders of Control4.

       52.     Notably, certain Control4 insiders have secured employment for themselves upon

consummation of the Proposed Transaction.         For example, in an Employee E-Mail from

defendant Plaehn, dated and filed with the SEC on May 9, 2019 1, defendant Plaehn stated:

       Upon closing of the transaction with SnapAV expected in the second half of 2019,
       the newly combined company will be led by John Heyman (SnapAV’s CEO) and
       an executive team made up of leaders from both SnapAV and Control4 with
       joint headquarters in Salt Lake City, Utah and Charlotte, North Carolina. I will
       join the Board of Directors of the combined company and will provide my
       contributions to our next chapters from that role and perspective.

Emphasis added.

       53.     Moreover, while Control4’s stockholders are being cashed out and will lose the

opportunity to benefit from Control4’s current and future prospects, the Rollover Executives


1 Available at: https://www.sec.gov/Archives/edgar/data/1259515/000110465919028274/a19-
9524_2defa14a.htm

                                              - 15 -
             Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 16 of 25



have agreed to roll over portions of their equity positions in the Company. Pursuant to their

respective rollover agreements, Kindel, Judd and Dungan agreed to contribute a number of

shares of Control 4 common stock and/or unvested Control4 restricted stock unit awards having

an aggregate value equal to $400,000, $200,000 and $200,000, respectively, in exchange for

Class A Nonvoting Units in Crackle Holdings, L.P. (the “Partnership”).             The Rollover

Executives’ respective rollover agreements included term sheets outlining material terms of go-

forward employment and other arrangements for each executive.

       54.     Further, Control4’s directors and executives stand to reap substantial financial

benefits in connection with the accelerated vesting of certain Control4 equity awards.

       55.     As set forth above, upon the closing of the Proposed Transaction, defendant

Plaehn will no longer be the Company’s CEO and “will join the board of directors of the general

partner of the Partnership and will be available on an advisory basis to provide strategic advice

and oversight from that director role.” Proxy Statement at 69. As a result of his termination,

defendant Plaehn stands to receive over $4 million in severance compensation. In connection

with his new advisory role, defendant Plaehn will also be entitled to an annual $75,000 cash

retainer and an annual grant of restricted Class A Nonvoting Units in the Partnership with a fair

market value of $100,000 on the date of grant.

       56.     Moreover, in addition to the vesting of their equity awards, certain named

executive officers will receive significant severance benefits in connection with the Proposed

Transaction. The following table summarizes the golden parachute compensation defendant

Plaehn and certain named executive officers are entitled to receive upon consummation of the

Proposed Transaction:




                                              - 16 -
             Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 17 of 25




The Proxy Statement Contains Material Misstatements and Omissions

       57.        The defendants filed a materially incomplete and misleading Proxy Statement

with the SEC and disseminated it to Control4’s stockholders.               The Proxy Statement

misrepresents or omits material information that is necessary for the Company’s stockholders to

make an informed decision whether to vote their shares in favor of the Proposed Transaction or

seek appraisal.

       58.        Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning: (i) the Company’s financial projections; (ii) the data and inputs underlying the

financial valuation analyses that support the fairness opinion provided by the Company’s

financial advisor, Raymond James; and (iii) the background process of the Proposed Transaction.

Accordingly, Control4 stockholders are being asked to make a voting or appraisal decision in

connection with the Proposed Transaction without all material information at their disposal.

Material Omissions Concerning Control4’s Financial Projections

       59.        The Proxy Statement is materially deficient because it fails to disclose material

information relating to the Company’s intrinsic value and prospects going forward.

       60.        Specifically, on April 10, 2019, the Board met and Company management

presented its standalone plan which included management's April Control4 Projections for the

fiscal years ended December 31, 2019 through December 31, 2023, and the underlying

assumptions to the April Control4 Projections.           The Board approved the April Control4


                                                - 17 -
              Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 18 of 25



Projections for disclosure to prospective bidders and for use in the financial analyses that

Raymond James was preparing.

        61.     Thereafter, at the May 8, 2019 Board meeting, Raymond James provided its

financial analyses of the Company and the Merger Consideration. In connection with these

analyses, Raymond James used the May Control4 Projections, management’s April Control4

Projections as refined and finalized by Company management following April 10, 2019 to

incorporate, among other things, the Company’s actual financial results for the first quarter of

2019.

        62.     Notably, as shown in the tables below, the Unlevered Free Cash Flow (“UFCF”)

figures for the May Control4 Projections are approximately $11.2 million less than the UFCF

figures for the April Control4 Projections.




        63.     The Proxy Statement fails to disclose the assumptions underlying the May

Control4 Projections and April Control4 Projections and the reason for the $11.2 million

decrease in the UFCF figures for the May Control4 Projections.

        64.     For purposes of its fairness opinion, Raymond James used the May Control4

Projections with the lowered UFCF figures. Without the omitted material information set forth

                                              - 18 -
             Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 19 of 25



above, Control4 stockholders are in the dark as to whether the Company’s May Control4

Projections were artificially revised downward after the price had been agreed to with SnapAV,

in order to fit the Merger Consideration into a range of fairness in Raymond James’ financial

analyses.

       65.     As one highly-respected law professor explained, the forecasted free cash flows of

a company is one of the three central components of a discounted cash flow analysis, “which can

significantly affect the final valuation.” Steven M. Davidoff, Fairness Opinions, 55 Am. U.L.

Rev. 1557, 1576 (2006). As Professor Davidoff explains:

       [A] discounted cash flow analysis is conducted by discounting back at a chosen
       discount rate the projected future free cash flows and terminal value of an asset.
       In performing this analysis there are three central choices, which must be made,
       each of which can significantly affect the final valuation. These are the correct
       forecasted free cash flows to utilize, the appropriate discount rate, and the
       terminal value of the asset. There is substantial leeway to determine each of these,
       and any change can markedly affect the discounted cash flow value...This
       dazzling variability makes it difficult to rely, compare, or analyze the valuations
       underlying a fairness opinion unless full disclosure is made of the various inputs
       in the valuation process, the weight assigned for each, and the rationale
       underlying these choices. The substantial discretion and lack of guidelines and
       standards also makes the process vulnerable to manipulation to arrive at the
       “right” answer for fairness.

Id. at 1576-1577 (emphasis added).

       66.     The omission of this information renders the statements in the “Certain Financial

Projections Prepared by the Management of Control4” section of the Proxy Statement false

and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning Raymond James’ Financial Analyses

       67.     The Proxy Statement describes Raymond James’ fairness opinion and the various

valuation analyses performed in support of its opinion. However, the description of Raymond

James’ fairness opinion and analyses fails to include key inputs and assumptions underlying

these analyses. Without this information, as described below, Control4’s public stockholders are


                                              - 19 -
             Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 20 of 25



unable to fully understand these analyses and, thus, are unable to determine what weight, if any,

to place on Raymond James’ fairness opinion in determining whether to vote in favor of the

Proposed Transaction or seek appraisal.          This omitted information, if disclosed, would

significantly alter the total mix of information available to Control4’s stockholders.

       68.     With respect to Raymond James’ Discounted Cash Flow Analysis (“DCF”), the

Proxy Statement fails to disclose: (i) all line items used to calculate unlevered free cash flow; (ii)

the terminal value of the Company; (iii) Raymond James’ basis for applying exit multiples

ranging from 10.0x to 13.0x and perpetual growth rates ranging from 3.0% to 5.0%; (iv) the net

operating losses and research & development tax credits used by Raymond James in the analysis;

(v) quantification of the inputs and assumptions underlying the discount rates ranging from

11.25% to 13.25%; and (vi) the number of diluted Company shares outstanding.

       69.     With respect to Raymond James’ Selected Public Companies Analysis and

Selected Transactions Analysis, the Proxy Statement fails to disclose the individual multiples and

financial metrics for each of the companies and transactions analyzed by Raymond James in the

analyses.

       70.     In addition, the Proxy Statement fails to disclose whether Raymond James

reviewed with the Board equity research analyst price targets. Notably, prior to the

announcement of the Proposed Transaction, at least three analysts affirmed price targets well

above the Merger Consideration. Specifically, on May 6, 2019, a Cowen and Company, LLC.

analyst affirmed a $27.50 per share price target; on May 2, 2019, a D.A. Davidson & Co. analyst

affirmed a $33.00 per share price target; and on March 14, 2019, an analyst with Maxim Group

LLC affirmed a $31.00 per share price target on the Company.




                                                - 20 -
             Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 21 of 25



       71.     When a banker’s endorsement of the fairness of a transaction is touted to

stockholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       72.     The omission of this information renders the statements in the “Opinion of

Financial Advisor to the Company” section of the Proxy Statement false and/or materially

misleading in contravention of the Exchange Act.

Material Omissions Concerning the Background Process of the Proposed Transaction

       73.     The Proxy Statement omits material information relating to the background of the

Proposed Transaction.

       74.     In connection with the go-shop process, Control4 executed confidentiality

agreements with four potential bidders. The Proxy Statement fails, however, to disclose whether

any of these confidentiality agreements contain standstill provisions that are still in effect and/or

contain “don’t ask, don’t waive” standstill provisions that are presently precluding these parties

from submitting a topping bid for the Company.

       75.     The disclosure of the existence and terms of any confidentiality agreements

Control4 entered into with any other party is crucial to Control4 stockholders being fully

informed of whether their fiduciaries have put in place restrictive devices to foreclose a topping

bid for the Company.

       76.     The omission of this information renders the statements in the “Background of the

Merger” section of the Proxy Statement false and/or materially misleading in contravention of

the Exchange Act.

       77.     The Individual Defendants were aware of their duty to disclose this information

and acted negligently (if not deliberately) in failing to include this information in the Proxy


                                               - 21 -
             Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 22 of 25



Statement. Absent disclosure of the foregoing material information prior to the stockholder vote

on the Proposed Transaction, Plaintiff and the other members of the Class will be unable to make

a fully-informed voting or appraisal decision in connection with the Proposed Transaction and

are thus threatened with irreparable harm warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                              COUNT I

                 Against All Defendants for Violations of Section 14(a) of the
                  Exchange Act and Rule 14a-9 Promulgated Thereunder

       78.     Plaintiff repeats all previous allegations as if set forth in full.

       79.     During the relevant period, defendants disseminated the false and misleading

Proxy Statement specified above, which failed to disclose material facts necessary to make the

statements, in light of the circumstances under which they were made, not misleading in

violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       80.     By virtue of their positions within the Company, the defendants were aware of

this information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented

and/or omitted material facts, including material information about the Company’s projections,

the data and inputs underlying the financial valuation analyses that support the fairness opinion

provided by the Company’s financial advisor and the background of the Proposed Transaction.

The defendants were at least negligent in filing the Proxy Statement with these materially false

and misleading statements.

       81.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction or whether to seek to exercise their appraisal rights.

                                                 - 22 -
             Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 23 of 25



       82.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       83.     Because of the false and misleading statements in the Proxy Statement, Plaintiff

and the Class are threatened with irreparable harm, rendering money damages inadequate.

Therefore, injunctive relief is appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

       84.     Plaintiff repeats all previous allegations as if set forth in full.

       85.     The Individual Defendants acted as controlling persons of Control4 within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Control4, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       86.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       87.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the securities

violations as alleged herein, and exercised the same. The Proxy Statement at issue contains the



                                                 - 23 -
              Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 24 of 25



unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were, thus, directly involved in the making of the Proxy Statement.

        88.     In addition, as the Proxy Statement sets forth at length, and as described herein,

the Individual Defendants were each involved in negotiating, reviewing, and approving the

Proposed Transaction.      The Proxy Statement purports to describe the various issues and

information that they reviewed and considered—descriptions the Company directors had input

into.

        89.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

        90.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule

14a-9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, Control4’s stockholders

will be irreparably harmed.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of Control4, and against defendants, as follows:

        A.      Ordering that this action may be maintained as a class action and certifying

                Plaintiff as the Class representative and Plaintiff’s counsel as Class counsel;

        B.      Preliminarily and permanently enjoining defendants and all persons acting in

                concert with them from proceeding with, consummating, or closing the Proposed

                Transaction and any vote on the Proposed Transaction, unless and until


                                                - 24 -
           Case 1:19-cv-06192 Document 1 Filed 07/02/19 Page 25 of 25



             defendants disclose and disseminate the material information identified above to

             Control4 stockholders;

      C.     In the event defendants consummate the Proposed Transaction, rescinding it and

             setting it aside or awarding rescissory damages to Plaintiff and the Class;

      D.     Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange

             Act, as well as SEC Rule 14a-9 promulgated thereunder;

      E.     Awarding Plaintiff the costs of this action, including reasonable allowance for

             Plaintiff’s attorneys’ and experts’ fees; and

      F.     Granting such other and further relief as this Court may deem just and proper.

                                       JURY DEMAND

      Plaintiff demands a trial by jury.



Dated: July 2, 2019                                   WEISSLAW LLP


                                              By
                                                      Richard A. Acocelli
                                                      1500 Broadway, 16th Floor
                                                      New York, New York 10036
                                                      Tel: (212) 682-3025
                                                      Fax: (212) 682-3010
                                                      Email: racocelli@weisslawllp.com
                                                      Attorneys for Plaintiff




                                             - 25 -
